Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 1 of 15 PageID #: 5362



                                                                   us DiSTRlCT court aaN.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                      K 12^0 7 2818 ^
                                     i                  X

 DESLY INTERNATIONAL CORPORATION,                                  BROOKLYN OFFIOI
 MARAT NOVIKOV,OLGA NOVIKOV,and
 ANDREYNOVIKOV,
                                                            MEMORANDUM & ORDER
                                          Plaintiffs,
                                                            I3-CV-2303(ENV)(LB)
                        -against-

  OTKRYTOE AKTSIONERNOE
  OBSHCHESTVO "SPARTAK" also known as
 Sovmestnoe Predpriyatie Othytoe, also known as
 Aktsionernoe Obshchestvo "Spartak,"
 EURO IMPORT DISTRIBUTIONS,INC.,
 EURO IMPORT BEL,LLC,and EURO
 IMPORT,INC.,

                                          Defendants.
                                                        X

 VITALIANO,D.J.

         Plaintiffs Desly International Corporation ("Desly"), Marat Novikov, Olga Novikov,

  and Andrey Novikov brought this action against defendants Otkrytoe Aktsionernoe

  Obshchestvo "Spartak"("Spartak"); Euro Import Distributions, Inc.; Euro Import Bel, LLC;

  and Euro Import, Inc.; advancing claims for trademark infringement, unfair competition, and

  false designation of origin under the Lanham Act, as well as related claims under New York

  law. Defendants brought numerous counterclaims against plaintiffs, and the case proceeded to

  partial summary judgment and then to trial. When the fog of litigation cleared, the parties,

  collectively, faced a mixed verdict.'




   See note 2, infra, and section on Background.
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 2 of 15 PageID #: 5363




           But,' the battle was not yet done.   On January 12, 2018, Spartak filed a motion for

  attorney's     es, which the Court referred to Magistrate Judge Lois Bloom for report and

  recommend^tion. Mot. for Att. Fees, Dkt. 194; Mar. 28, 2018 Referral Order. In the Report

  and Reco       endation dated August 1, 2018("R&R"), Judge Bloom recommended that

  Spartak's m otion for attorney's fees be granted as to attorney's fees and costs and denied as to

  post-judgm(;nt interest. See R&R,Dkt. 202.

           For   he reasons stated below,the R&R is modified and Spartak's motion for attorney's

  fees is denied in the entirety.

                                                 Background


           Famlliarity with the essential facts and procedural history is presumed, but, to provide

  context for i he Court's evaluation of Judge Bloom's R&R,an abbreviated       history is recounted

  here.^

           In 2)
               01, Spartak, a Belarusian   manufacturer of confectionary goods, entered into a non-

  exclusive d: stribution agreement with Desly, a New      York corporation, giving Desly the right to

  distribute Soartak's products in the United     States. Summ. J. Order at 2-3. In 2006, Spartak and

  Desly built on their relationship by entering into a 25-year Exclusive Distributor Agreement(the

  "Agreement ), which reserved Spartak's rights to its trademarks and trade names. Id at 3;




  ^ The facts are drawn from the R&R,the Court's Memorandum and Order as to summary
  judgment d|aited August 29,2016("Summary Judgment Order"), dkt. 104, and the Court's trial
  findings off{act and conclusions oflaw set forth, pursuant to Rule 52(a), in its order dated
  October 28     2017("Post-Trial Order"), dkt. 192. See Desly Int'I Corp. v. Othytoe Aktsionernoe
  Obshchestx 0 "Spartak", No. 13-CV-2303(ENV)(LB),2016 WL 4532113(E.D.N.Y. Aug. 29,
  2016); Des ^y lntl Corp., 2017 WL 5157614(E.D.N.Y. Oct. 28, 2017).
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 3 of 15 PageID #: 5364




 Agreement § 2.4, Dkt. 81-12. Although the Agreement permitted Desly to use the Spartak mark

 and logo on its packaging as part of normal advertising and promotion, it also memorialized the

  parties' understanding that none of Spartak's intellectual property rights were being transferred

 to Desly, and that the Agreement could only be modified in writing. Agreement §§ 2.4, 8.2,

  15.3; Summ. J. Order at 3-5. In 2009, Desly, without seeking formal modification ofthe

  Agreement, registered Spartak's trademark and logo on its own >vith the United States Patent and

 Trademark Office("USPTO")and began selling products, including non-Spartak delivered

  goods, under the Spartak mark in the United States. Summ. J. Order at 5; Post-Trial Order at 4.

 In November 2012, after attempting, apparently without notice to Desly, to register its marks

  with USPTO,Spartak was informed that its applications were denied in light of Desly's prior

  registrations. Summ. J. Order at 5. Spartak notified Desly of this development and terminated

 the Agreement. Id. In response, Desly proposed a transfer of Spartak's intellectual property

  rights to it, arguing that the registrations were a routine business practice not at odds with their

  business relationship at the time. Id. When Spartak sought to cancel Desly's registrations, Desly

  initiated this lawsuit and Spartak responded with counterclaims. Id. at 7-8.

          As the background history of the business relationship ofthe parties just recounted

  suggests, and the prior orders at summary judgment and post-trial made plain, there is far more

 to the story of Desly's trademark infringement than first meets the eye. Desly most certainly did

  breach the Agreement by unilaterally registering Spartak's marks in its own name, but Desly's

 "side business", the supposed motivation for Spartak's post-registration huff, was, in fact, known

 to Spartak management for years. Summ. J. Order at 7; Post-Trial Order at 4-5. Marat Novikov,

  a member of Spartak's supervisory board, specifically co-founded Desly in 2001 in order to

  expand Spartak's reach into the American market, envisioning a relationship between the two
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 4 of 15 PageID #: 5365




 entities alon I the lines of an "American-Belarusian joint venture" rather than an arms-length

 distribution    arrangement. Summ. J. Order at 6-7. According to Novikov, he received oral

  permission Irom the Spartak board in 2009 to register Spartak marks in the United States in

  Desly's narrle. Summ. J. Order at 7; Post-Trial Order at 5. Alesia Samsonava, general director

  of Spartakfiom 2008 to 2012, also so testified at trial, indicating that she knew that Desly was

  distributing its expanded line of products in the United States under the Spartak mark.   Post-Trial

  Order at 5.    While Desly was not authorized in writing to use the Spartak mark in this manner

  and "despite   the open and unhidden nature of Desly's side business..., no representative of

  Spartak evej* advised anyone at Desly not to sell the accused products or complained to Desly
  about such ^ale" until the events immediately preceding this litigation in late 2012 and early

  2013. Id. h    onetheless, absent written modification ofthe Agreement to formalize the reality of

  the marketp ace, Desly's registration ofthe Spartak mark and logo with USPTO unquestionably

  breached thi; Agreement and     made its registration fraudulent and unlawful—hence, Spartak's

  victory at simmary judgment.      The formalities of the Lanham Act and the realities ofthe

  informal joijnt venture marketplace had been cleaved.
          Oth(;   events occurring during this period add further and important context to the

  dispute. In 2012, after Belarusian President Alexander Lukashenko "seized control of the

  Spartak factory", Novikov was removed from Spartak's board. Post-Trial Order at 7.

  Lukashenko      "Putinized' Spartak, purged its corporate structure, turned it over to an oligarch and

  took steps to disrupt its existing business relationships."   Id. Following this change in control,

  and "[n]otv ithstanding the hand in glove relationship that Desly and Spartak had had in prior

  years, the n 5w broom would sweep clean", with "Desly's misconduct in registering on its own

  the Spartak mark ... provid[ing] the new Spartak team with the contractual right to terminate the
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 5 of 15 PageID #: 5366




  exclusive agreement." Id.

         The intensity ofthe dispute would be mirrored in the conduct ofthe litigation it spawned.

  Procedurally, this matter has been actively litigated by both sides, from a temporary restraining

  order and expedited discovery, to the respective motions for summary judgment, and finally,

  trial. The Court denied Desly's summary judgment motion and granted Spartak's motion as to

  its counterclaims under the Lanham Act and state law. The parties proceeded to trial on

  Spartak's counterclaims for tortious interference with contract, unfair competition, and damages.

 See Summ. J. Order at 22. After a bench trial, the Court determined that Spartak was not entitled

  to an award of profits but permanently enjoined Desly from using Spartak's marks in the future.

  Post-Trial Order at 19. Spartak subsequently filed the instant motion, seeking attorney's fees

  pursuant to the Lanham Act and the Agreement.

         Upon referral ofthat motion. Magistrate Judge Bloom found that Spartak is a "prevailing

  party" entitled to attorney's fees under the Lanham Act. R&R at 10. Moreover, she determined

  this to be one of those "exceptional" cases where fees are warranted under § 35 ofthe Lanham

  Act, because Desly's bad-faith conduct exemplified "exactly the sort oflitigation the Lanham

  Act attorney's fees provision was designed to deter." Id. at 14. Then considering the attorney's

  fees proposed by Spartak, Judge Bloom observed that the requested hourly rates exceeded those

  typical of this District, and that Spartak's counsel had miscalculated some of its invoices and

  submitted others in Russian without translation. She, therefore, recommended a 20% reduction

  in the requested fees, and recommended an award of$420,517.96, with the individual plaintiffs

  to be held jointly and severally liable. Id. at 9 n.6, 21. Although Spartak's counsel did not

  calculate its costs. Judge Bloom recommended an award of $25,733.53 based on her review of

  the billing records. Id. at 22. Finally, Judge Bloom recommended that no post-judgment interest
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 6 of 15 PageID #: 5367




 be awarded    ander 28 U.S.C, § 1961, because Spartak failed "to provide any case law support for

 an aw2ird of post-judgment interest on attorney's fees awarded to a prevailing    party in a Lanham

 Act case." itc/

         Desl/ and Spartak have each objected to the R&R. Desly argues that Spartak is not

 entitled to aitorney's fees, because § 38 of the Lanham Act permits such awards "only where 'an

  absolutely false registration was fraudulently obtained solely for the purpose of instituting

  completely vexatious litigation."^ Desly Objection at 2(emphasis and citation omitted), Dkt.
  204. Emphjisizing that it registered the Spartak marks "to protect the Spartak brand", as
  understood by the practices ofthe parties, Desly insists that "Spartak's refusal [to transfer its
  trademark rights] led to this Action." Id. at 3. Desly further contends that the individual

  plaintiffs should not be liable for any fees, because the Court granted their post-trial motions for
 judgment as a matter of law on the ground that Spartak did not establish they were the "active
  and conscioas force" behind Desly's infringement. Id. at 4. In addition, Desly objects to the

  recommended fee amount as "clearly excessive" and requests denial of costs given Spartak's

  failure to document them. Id. at 7-8.

          Spaitak, in turn, does not object to the amounts recommended, but asserts that an award
  of attorney'> fees is "also supported" by provisions in the Agreement "which were not

  considered"!in the R&R. Spartak Objection at 1, Dkt. 205. Spartak also seeks post-judgment
  interest. Id. at 2-4.




  ^ Although he R&R recommends an award of attorney's fees pursuant to § 35, Desly's objection
  focuses on   • 38. See infra note 4.
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 7 of 15 PageID #: 5368




                                          Standard of Review


         In reviewing the report and recommendation of a magistrate judge, a district judge "may

 accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge." 28 U.S.C. § 636(b)(1). In conducting its review, the district court"need only

 satisfy itself that there is no clear error on the face of the record" to accept a magistrate judge's

 report and recommendation, provided no timely objection has been made. Urena v. New York,

  160 F. Supp. 2d 606,609-10(S.D.N.Y. 2001)(quoting Nelson v. Smith,618 F. Supp. 1186, 1189

 (S.D.N.Y. 1985));.yee also Thomas v. Arn,474 U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2d 435

 (1985). The district judge, moreover, is required to "determine de novo any part ofthe

  magistrate judge's disposition that has been properly objected to." Fed. R. Civ. P. 72(b)(3); see

 also Arista Records, LLC v. Doe 3,604 F.3d 110,116(2d Cir. 2010). But, objections that are

 general, conclusory, or "merely recite the same arguments presented to the magistrate judge" do

 not constitute proper objections and are, thus, reviewed for clear error. Sanders v. City ofNew

  York, No. 12-CV-l 13(PKC)(LB),2015 WL 1469506, at *1 (E.D.N.Y. Mar. 30,2015)(citation

  omitted). In the same fashion, de novo review of an argument not presented to the magistrate

 judge is waived. See, e.g., FairfieldFin. Mortg. Grp., Inc. v. Luca, No.06-CV-5962

 (JS)(WDW),2011 WL 3625589, at *2(E.D.N.Y. Aug. 16, 2011); Kennedy v. Adamo,No. 02-

  CV-1776(ENV)(RML),2006 WL 3704784, at *1 (E.D.N.Y. Sept. 1, 2006); Wesley v.

 Alexander, No. 99-CV-2168(LAK),2005 WL 1352593, at *6(S.D.N.Y. June 8, 2005); Haynes

  V. Quality Market, No. 02-CV-250,2003 WL 23610575, at *3(E.D.N.Y. Sept. 22, 2003); accord
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 8 of 15 PageID #: 5369




 Ridenour v. Boehringer Ingelheim Pharm., Inc., 679 F.3d 1062,1067(8th Cir. 2012); Fireman's

 Ins. Co. V. Todesca Equip. Co., Inc., 310 F.3d 32, 38 (1st Cir. 2002).

                                              Discussion


 I.      Desly's Objections


         Desly argues that an award of attorney's fees is not justified, as the R&R improperly

 relied on the; Court's prior finding of bad faith in connection with Desly's false registration of the

  Spartak maik and logo. Desly Objection at 1-2. According to Desly, its "purpose in obtaining
  the tradema-k registrations in the U.S. was to protect the Spartak brand that was being used in
  connection with the goods sold by Desly as Spartak's exclusive U.S. distributor," and it only

  filed suit "a^er it was apparent that Spartak was using Desly's improper trademark filings as a

  pretext to terminate the parties' exclusive distribution agreement so that the Belarusian
  govemmenljcould take over." Id. at 3-4.
         Desly's lead-off argument sends the batter to the wrong base. It argues that fees are not

  warranted under § 38 ofthe Lanham Act, which authorizes damages for false registration claims,
  because it did not register Spartak's marks with the intent to initiate "vexatious litigation". Desly
  Objection al 2(citing 15 U.S.C. § 1120). However,the R&R did not recommend fees pursuant
  to § 38—it -ecommended fees pursuant to § 35, which authorizes fee awards to prevailing
  Lanham Act claimants in "exceptional cases" where ''any righC under the Lanham Act has been

  violated. R&R at 12(citing 15 U.S.C. § 1117(a))(emphasis in R&R). Applying § 35, Judge

  Bloom four d that, since Desly lost on summary judgment, Spartak was a prevailing party with

  regard to al} of its Lanham Act claims(as well as Desly's), including claims for trademark

  infnngemeiit and false designation of origin. Id. In that regard, moreover, it is certainly beyond

  contest that § 35's attorney's fees clause applies to such claims.   See, e.g., Centaur Commc'ns,
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 9 of 15 PageID #: 5370




 Ltd. V. A/S/MCommc'ns, Inc., 830 F.2d 1217,1229(2d Cir. 1987)(§ 35 applies to false

 designation of origin and infnngement claims), superseded on other grounds as recognized by

 Paddington Corp. v. Attiki Imps. & Distribs., Inc., 996 F.2d 577,585(2d Cir. 1993). Thus,

 Desly's § 38 argument is misplaced.^

        Nevertheless, because § 35 limits attorney's fees to "exceptional" cases demonstrating

 fraud, bad faith, or willful infringement, Desly raises a compelling objection concerning whether

 the demanding standard embraced by § 35 has been met. See Patsy's Brand, Inc. v. /. O.B.

 Realty, Inc., 317 F.3d 209, 221 (2d Cir. 2003). As the Second Circuit recently determined, the

 standard for "exceptional" Patent Act cases articulated by the Supreme Court in Octane Fitness




 ^ Desly's § 38 argument relies on Blue Bell Inc. v. Jaymar-Ruby, Inc., in which the Second
 Circuit held that § 38's authorization of damages for false registration claims does not include
 attorney's fees, but that a court may award fees on equitable grounds "where an absolutely false
 registration was fraudulently obtained solely for the purpose of instituting completely vexatious
 litigation." 497 F.2d 433,439(2d Cir. 1974). The year after Blue Bell, Congress amended § 35
 to add its attorney's fees clause. See 15 U.S.C. § 1117(a), amended by Pub. L. 93-600,88 Stat.
 1955 (1975). It did not add a similar clause to § 38. Thus, while the Second Circuit has not
 addressed, post-amendment, whether attorney's fees on false registration claims remain available
 only as set forth in Blue Bell, district courts have assumed so and looked to other circuits'
 discussions on this issue as instructive. See, e.g., Havana Club Holding, S.A. v. Galleon, No. 96-
 CV-9655(SAS), 1998 WL 150983, at *2 n.7(S.D.N.Y. Mar. 31,1998)("As the Seventh Circuit
 has observed, an 'extremely tenuous conjecture' is required to conclude from [the § 35
 amendment]that Blue Bell, a case addressing section 38, has been legislatively overruled.")
 (citation omitted); Barbarian Rugby Wear, Inc. v. PRL USA Holdings, Inc., No.06-CV-2652
 (JGK),2009 WL 884515, at *5(S.D.N.Y. Mar. 31,2009)(collecting post-amendment cases
 relying on Blue Bell to deny attorney's fees under § 38). Regardless, because Spartak was a
 "prevailing party" on Lanham Act claims that may give rise to an award of attorney's fees under
 § 35, Blue Bell does not preclude an award; § 35 and § 38 are distinct provisions that must be
 applied accordingly. See Orient Express Trading Co. v. FederatedDep't Stores, Inc., No. 84-
 CV-5964(CBM), 1987 WL 12817, at *3(S.D.N.Y. June 17, 1987)(vacating § 38 award but
 maintaining § 35 award). Furthermore, Desly identifies no cases in this circuit importing the
 "vexatious litigation" standard to § 35, and the Court is aware of none.
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 10 of 15 PageID #: 5371




  LLC V. ICON Health & Fitness Inc., 572 U.S. 545, 134 S. Ct. 1749, 188 L. Ed. 2d 816(2014),

  also applies to Lanham Act cases. See Sleepy's LLC v. Select Comfort Wholesale Corp., No. 15-

  3560, 2018 WL 6174650, at *9(2d Cir. Nov. 27, 2018) Goining Third, Fourth, Fifth, Sixth,

  Ninth, and I'ederal Circuits). Under Octane Fitness, an exceptional case is "simply one that

  stands out fiom others with respect to the substantive strength ofa party's litigating position

  (considering both the governing law and the facts ofthe case)or the unreasonable manner in
  which the case was litigated." 572 U.S. at 554(construing "exceptional" according to its

  ordinary meaning). While there is no hard and fast rule, the district court may exercise its
  discretion on a case-by-case basis, taking into account the totality ofthe circumstances. Id. The

  court may consider various factors including, but not limited to,"frivolousness, motivation,
  objective unreasonableness(both in the factual and legal components of the case)and the need in
  particular circumstances to advance considerations of compensation and deterrence." Id. n.6
  (quoting Fo^erty v. Fantasy, Inc., 510 U.S. 517,534 n.l9, 114 S. Ct. 1023,127 L. Ed. 2d 455
  (1994)).

          The R&R concludes that this is "exactly the sort of litigation the Lanham Act's attorney's

  fees provision was designed to deter", referencing Desly's breach of the Agreement,filing of this
  lawsuit, and subsequent litigation strategy.   R&R at 14. This conclusion rests on a

   characterization of the record as "replete with examples of Desly's bad faith." Id. A narrow

  focus on the   record at summary judgment, where Spartak prevailed, might support such a

   characterization. A panorama view ofthe entire litigation, particularly the testimony and

   documents adduced at trial, in the Court's view, mandates a markedly different assessment.

          Understandably, Judge Bloom sought to credit the Court's finding at summary judgment

   that Desly's registration application was fraudulent, resulting in the cancellation of its



                                                    10
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 11 of 15 PageID #: 5372




  registration of the Spartak marks. Snmm. J. Order at 16-17. Such conduct in the teeth of the

  Agreement, which provided to the contrary, certainly fits generally into the category of"bad

  faith." But, limiting focus to these facts alone in determining whether Desly's "bad faith"

  conduct was "exceptional" would lead to a gross misperception of the record. The broader

  context of the parties' business arrangement at the time of Desly's false registration of the

  Spartak marks and the fact that Spartak ultimately received no damages due to an absence of

  willfulness on Desly's part tell a very different tale. See Post-Trial Order at 14-17. Bad faith is a

  necessary but insufficient condition for an award offees, which are not mandatory under § 35.

  See Romeo & Juliette Laser Hair Removal, Inc. v. Assara ILLC,No. 08-CV-442(DLC),2016

  WL 1328936, at *2(S.D.N.Y. Apr. 5, 2016), aff'd, 679 F. App'x 33(2d Cir. 2017).

         Considering the factors delineated in Octane Fitness, the Court concludes that the instant

  matter does not stand out from others in a way that qualifies it as "exceptional." Furthermore,

  the "bad faith" inherent in the breach of a written contract the Court found Desly exhibited when

  it falsely registered Spartak's marks, and its litigation strategy in dealing with the oligarch-

  dominated Spartak board searching for a reason to oust Desly, as the facts established at trial,

  comes nowhere near the egregious and willful misconduct and trial stratagem used by Lanham

  Act defendants against whom § 35 attorney's fees have been awarded. See, e.g.. New Sensor

  Corp. V. CE Distribution LLC,367 F. Supp. 2d 283,287(E.D.N.Y. 2005)("Plaintiffs pursuit of

  patently frivolous claims is circumstantial evidence of bad faith."); Viola Sportswear, Inc. v.

  Mimun,574 F. Supp. 619,620-21 (E.D.N.Y. 1983)(plaintiffs failed "to make any investigation

  of the facts prior to filing the complaint", alleging a "nationwide" trademark conspiracy based on

  "one pair ofjeans" worth $10); Diamond Supply Co. v. Prudential Paper Prod. Co., 589 F.

  Supp. 470,476(S.D.N.Y. 1984)("baseless" action asserted for harassing purpose); Patsy's




                                                    11
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 12 of 15 PageID #: 5373




  Brand, Inc., 317 F.3d at 222(fraudulent conduct during litigation supported fee award); River

  Light V, LJ\. V. Lin&JInt'l, //ic.,No. 13-CV-3669(DLC),2015 WL 3916271, at *10(S.D.N.Y.
  June 25,20l5)(defendants engaged in fraud, spoliation, and "repeated instances of perjury" and

  filed "spuridus counterclaims", thereby "substantially delay[ing]" litigation and "driving up
  discovery costs"); Romeo & Juliette Laser Hair Removal, Inc., 2016 WL 1328936, at *3

  (defendant'ji "bad faith litigation tactics" included falsely denying making derogatory internet
  posts about plaintiff, requiring plaintiff to undertake burdensome third-party discovery to prevail
  on summarj judgment).


          Accordingly,since the Court finds that Desly's conduct"has not been sufficiently

  egregious to justify the award of attorney's fees," the Court declines to adopt the

  recommend ition that such fees be awarded. See Church & Dwight Co. v. SPD Swiss Precision

  Diagnostics GmbH,No. 14-CV-585(AJN),2018 WL 4253181, at *18(S.D.N.Y. Sept. 5,2018)
  (denying feo request).

          Perforce, Desly's objection to the recommendation that the individual plaintiffs should be

  jointly and severally liable is sustained, but on the ground that, without the award offees, the
  question is iloot. See Desly Objection at 4-5. Spartak's request for attorney's fees under the
  Lanham Ad     is denied, as is its request for costs.




   ^ The Lanham Act authorizes the award of costs to prevailing parties under § 35,"subject to the
   principles o]'equity," without requiring a finding of willfulness. See 15 U.S.C. 1117(a).
   However, in general, a fee applicant "bears the burden of adequately documenting and itemizing
   the costs rec nested." Pennacchio v. Powers,No. 05-CV-985(RRM)(RML),2011 WL 2945825,
   at *2(E.D.h .Y. July 21, 2011). As Desly objects, Spartak did not provide any explanation of its
   costs, which take the form of vague, individual line items scattered throughout its attorney billing
   records, uns ipported by any documentation of payment to the purported service providers. See


                                                      12
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 13 of 15 PageID #: 5374




  II.     Spartak's Objections

          Spartak argues that the Agreement provides a contractual basis to award attorney's fees

  that was not "considered" in the R&R. Spartak Objection at 1. Coming late to the table, Spartak

  now apparently recognizes the first reason why the R&R did not "consider" this ground:

  Spartak's failure to provide specification and "case law to support its request that the Court

  enforce the attorney's fees provision ofthe Agreement". R&R at 15 n.10. Objections are not

  intended to give litigants a "second bite at the apple", or, more accurately in this case, a first bite

  after the fact. Michaud v. Nippon Cargo Airlines, Co., No.09-CV-3375(RRM)(CLP),2011 WL

  5402642, at * 1 (E.D.N.Y. Nov. 7,2011)(citation omitted). A district judge may "refuse to

  consider arguments, case law and/or evidentiary material which could have been, but was not,

  presented to the Magistrate Judge in the first instance." Kennedy v. Adamo,No. 02-CV-1776

  (ENV)(RML),2006 WL 3704784, at *1 (E.D.N.Y. Sept. 1, 2006)(citation omitted), aff'd, 323 F.

  App'x 34(2d Cir. 2009);see also Fischer v. Forrest, 286 F. Supp. 3d 590,605(S.D.N.Y. 2018)

  ("A proceeding before a magistrate judge is not a meaningless dress rehearsal.")(citation

  omitted).

          In its motion papers, Spartak merely recited the text ofthe Agreement's attomey's fees

  provision and the Court's finding that Desly's false registration constituted a breach, without

  identifying the applicable law or demonstrating that the provision is enforceable thereunder.




  Desly Objection at 8; Wald Deck, Dkt. 199. Spartak did not even make the effort to calculate its
  total requested costs. See R&R at 22. Spartak's request for costs is, therefore, denied. See
  Shalto V. Bay ofBengal Kabob Corp., No. 12-CV-920(KAM)(VMS),2013 WL 867420, at *2
  (E.D.N.Y. Mar. 7,2013)(denying costs that plaintiff failed to document).



                                                     13
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 14 of 15 PageID #: 5375




  Spartak Me n. at 12-13, Dkt. 196. In its objection, Spartak now seeks to provide this missing
  case law, ar ;uing that attorney's fees provisions are enforceable under New York law where the

  intent to shift fees is "unmistakeably clear" from the face of the contract. Spartak Objection at 2.

  Spartak stil fails to establish that the language ofthe Agreement, strictly construed, meets that

  standard, and that Spartak constitutes a "prevailing party" despite the fact that it was awarded no

  damages foj the breach. Furthermore, although the attorney's fees provision in the Agreement is
  limited to the prevailing party in "any action between the parties to enforce any ofthe terms of
  this Agreerr ent", Spartak requests attorney's fees incurred in its litigation of the Lanham Act

  claims up tc summary judgment,again failing to demonstrate its entitlement to such fees.^
  Accordingl)', this objection is rejected. The R&R without such a finding easily survives "clearly
  erroneous" review.

          Spartak also objects to the denial of post-judgment interest. See Spartak Objection at 3.
  Post-judgm(5nt interest "shall be allowed on any money judgment in a civil case recovered in a
  district court." 28 U.S.C. § 1961. Given that neither monetary damages nor attorney's fees have

  been awarded to Spartak, any question as to post-judgment interest is moot, and, therefore,

   Spartak's ol jection is overruled on that basis.




   ^ Notably, tH(e R&R also finds that Spartak "fell short in meeting its burden" to document the
   requested at;omey's fees, by submitting "foreign-language billing records without translation",
   providing insufficient "support for the requested hourly rates", and miscalculating "the hours
   spent and th; amount offees requested". R&R at 21. Nor does it distinguish between the hours
   spent pursuih:g its Lanham Act claims as opposed to the breach of contract claims.


                                                      14
Case 1:13-cv-02303-ENV-LB Document 208 Filed 12/07/18 Page 15 of 15 PageID #: 5376




                                                 Conclusion


          In line with the foregoing, the R&R is adopted as modified. Spartak's motion for

  attorney's fees is, in its entirety, denied.



          So Ordered.

  Dated: Brooklyn, New York

          November 30,2018




                                                              ERICN. VITALIANO

                                                              United States District Judge




                                                     15
